Title: To James Madison from William Kirkpatrick, 8 June 1808
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 8. June 1808

For want of a conveyance to the United States, I have not had the honor of addressing you since my last Letter 27. January, inclosing the return of arrivals in this Port from the 1st. July, ’till the end of last Year.  Since that period great, and very important occurrences have taken place in this Country.  Several of our Vessels have been captured, and detained by French Privateers, and the Spanish Authorities, under the decrees of 17. decem. and 3d. Janry last, whereof you will find a List at foot.  I have however every confidence that the new Government established in this part of Spain will order immediate Restitution of the Property, to which effect I am making every possible exertion, and will have the honor of communicating the results to you.
On the Evening of the 30. ulto. an Express arrived here from Seville with dispatches from a Supreme Board of Government, which the Inhabitants of that City had established in behalf of Ferdinand the Seventh, whom they had proclaimed King of Spain, and it’s dependencies, inviting the Governor of this Place to come into the confederation formed in favor of their Sovereign, against the Emperor Napoleon; On the day following a meeting was called of Deputies from the different Corporations and classes of People, in which it was agreed, that a Committee should be formed of the representatives under the title of the Provincial Board of Government, which on the 1st. of this Month, unanimously agreed to acknowledge the Supreme Board of Seville, and on the day following to proclaim Ferdinand the Seventh King of Spain, and the Colonies dependent thereon, which was accordingly done amidst the shouts and acclamations of thousands of the Inhabitants of this City; The Orders & Decrees that have since been received from the grand Duke of Berg, acting as Lieutenant of the Emperor Napoléon, have consequently not been attended to, and the greatest preparations are making to raise an Army for the defence of the Country, to which numbers of Volunteers offer.
We have here had advice that the Supreme Board of Seville has concluded a truce with the British Admiral off Cadiz, and Orders have been issued for freely admitting of such English Vessels and goods as may arrive; It is also reported the whole of Spain has acted a part similar to Seville, but we have hitherto only positive information of the Kingdoms of Granada, Murcia, Valencia, Arragon, and Asturias having joined the common cause.  All communication by Post has been suspended with Madrid, and Troops are marching towards Cordova to cutt off a body of 14 000 men, commanded by General Dupont, sent down by the Grand Duke of Berg to take possession of Seville, Cadiz &ca.
As any other Novelty occurs, I shall make a point to advise you.  I am very respectfully, Sir Your most Ob. hble Servt.

Willm: Kirkpatrick

